378 U.S. 549
84 S. Ct. 1932
10 L. Ed. 2d 1041
Robert Lowell ROGERSv.UNITED STATES.
No. 1011, Misc.
Supreme Court of the United States
June 22, 1964
Rehearing Denied Oct. 12, 1964.

See 85 S. Ct. 22.
James T. Moran, for petitioner.
Solicitor General Cox, Assistant Attorney General Miller, Beatrice Rosenberg and Ronald L. Gainer, for the United States.
On Petition for Writ of Certiorari to the United States Court of Appeals for the Tenth Circuit.
PER CURIAM.


1
The motion for leave to proceed in forma pauperis and the petition for writ of certiorari are granted. The judgment is vacated and the case remanded to the United States District Court for the Western District of Oklahoma for resentencing in light of the concessions made by the Solicitor General and upon an examination of the entire record in the case.